       Case 2:18-cv-00772-RDP Document 108 Filed 09/03/19 Page 1 of 11                  FILED
                                                                               2019 Sep-03 PM 04:10
                                                                               U.S. DISTRICT COURT
                                                                                   N.D. OF ALABAMA


                     IN THE UNITED STATES DISTRICT COURT FOR
                        THE NORTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION



STATE OF ALABAMA, and MORRIS J.
BROOKS, JR., Representative for
Alabama’s 5th Congressional District,
             Plaintiffs,
      v.
UNITED STATES DEPARTMENT OF
COMMERCE; and WILBUR L. ROSS, in
his official capacity as Secretary of
Commerce; BUREAU OF THE CENSUS,
an agency within the United States
Department of Commerce; and STEVEN        Civil Action No. 2:18-cv-00772-RDP
DILLINGHAM, in his official capacity as
Director of the U.S. Census Bureau,
             Defendants,
and
DIANA MARTINEZ; RAISA SEQUEIRA;
SAULO CORONA; IRVING MEDINA;
JOEY CARDENAS; FLORINDA P.
CHAVEZ; and CHICANOS POR LA
CAUSA;
COUNTY OF SANTA CLARA,
CALIFORNIA; KING COUNTY,
WASHINGTON; and CITY OF SAN JOSÉ,
CALIFORNIA,
             Defendant-Intervenors.

                               JOINT STATUS REPORT
        Case 2:18-cv-00772-RDP Document 108 Filed 09/03/19 Page 2 of 11



       In response to the Court’s order on July 23, 2019, the parties have conferred and now

submit this joint report stating their respective positions regarding how this case should proceed.

The parties conferred through telephone conference calls on August 9 and August 14, 2019.

Representatives from each party participated in each call.

       Plaintiffs’ Position

       Plaintiffs the State of Alabama and Representative Morris Brooks take the position that

discovery on issues of standing and possible remedies should begin promptly. Plaintiffs do not

presently anticipate needing discovery on the merits of their claims.

       Plaintiffs propose that when standing discovery is complete, the parties submit motions for

summary judgment that address both standing and the merits. This approach would allow the

Court to resolve all substantive issues in one order, which would also allow standing and merits

issues to be addressed in any potential appeal. If after considering summary judgment motions,

the Court concludes that material issues of fact exist as to standing, Plaintiffs propose that the

Court conduct an evidentiary hearing on standing issues and make findings of fact before

resolving the case.

       As discussed below, Defendant-Intervenors intend to file motions for judgment on the

pleadings. Even if such motions are filed, the parties agree that discovery will proceed while those

motions are briefed and argued. Plaintiffs propose that the Court resolve standing before resolving

the merits to avoid the possibility that the Plaintiffs lose on the merits before this Court and prevail

on the merits on appeal before having to return to this Court to litigate standing to obtain relief.

       As discussed below, Defendant-Intervenors have proposed bifurcated discovery—

discovery regarding standing would close before discovery regarding the merits. Defendant-

Intervenors have also proposed similarly bifurcating motions for summary judgment, with motions
                                                 1
         Case 2:18-cv-00772-RDP Document 108 Filed 09/03/19 Page 3 of 11



addressing standing being resolved before motions addressing the merits. Plaintiffs do not foresee

any need for merits discovery and are opposed to bifurcating motions for summary judgment out

of concern it will unnecessarily delay final resolution of this case.

        Plaintiffs propose closing the pleadings period shortly after the September 6, 2019 status

conference. Martinez-Intervenors propose that the pleadings be closed on October 1, 2019.

               Plaintiffs’ Proposed Deadlines for Discovery and Dispositive Motions

                    Event                                     Plaintiffs’ Proposed Date

                    Initial Disclosures                       September 20, 2019

                    Final Date for Parties to                 September 20, 20191
                    Amend Pleadings or to Join
                    Parties

                    Deadline for Production of the            October 4, 2019
                    Federal Administrative
                    Record

                    Deadline to File Motion for               October 18, 20192
                    Judgment on the Pleadings

                    Discovery Opens                           October 18, 2019

                    Disclosure of Plaintiff’s                 December 6, 2019
                    Expert Witnesses

                    Defendants and Intervenors’               January 10, 2019
                    Expert Rebuttal Disclosures

                    Plaintiff’s Expert Reply                  January 31, 2020
                    Disclosures




1
  Opposition to any amendment to the pleadings shall be due 21 days after amended pleadings are filed. Reply briefs
in support of the amended pleadings shall be due 14 days after the opposition is filed.
2
  Opposition to the motion for judgment on the pleadings shall be due 28 days after the motion is filed. Reply briefs
in support of the motion for judgment on the pleadings shall be due 21 days after the opposition is filed—additional
time for the reply to accommodate the Thanksgiving holiday.
                                                          2
         Case 2:18-cv-00772-RDP Document 108 Filed 09/03/19 Page 4 of 11




                   Deadline to File Discovery               March 13, 2020
                   Motions

                   All Discovery (Jurisdictional            March 27, 2020
                   & Merits) Closes

                   Motions for Summary                      April 27, 2020
                   Judgment Re: Jurisdiction &
                   Merits


        Defendants’ Position3

        Defendants propose first producing an administrative record before beginning discovery.

Defendants then think there should be discovery regarding standing and possible remedies.

Defendants do not believe that any merits discovery is necessary or appropriate. After a more

complete record has been created with respect to standing and possible remedies, Defendants

anticipate challenging whether Plaintiffs have established sufficient injury and redressability, as

well as the related question of whether and, if so, the extent to which Defendants could comply

with any Court order regarding remedy.

        Defendants propose the following schedule:




                   Event                                    Parties’ Proposed Date

                   Initial Disclosures Regarding            September 20, 2019
                   Standing and Possible
                   Remedies

                   Final Date for Parties to                October 1, 20194



3
  United States Department of Commerce; Wilbur L. Ross (Secretary of Commerce); Bureau of the Census; and
Steven Dillingham (Director of the U.S. Census Bureau).
4
  Opposition to any amendment to the pleadings shall be due 21 days after amended pleadings are filed. Reply briefs
in support of the amended pleadings shall be due 14 days after the opposition is filed.
                                                        3
         Case 2:18-cv-00772-RDP Document 108 Filed 09/03/19 Page 5 of 11




                    Amend Pleadings or to Join
                    Parties

                    Deadline for Production of the             November 1, 2019
                    Federal Administrative
                    Record

                    Deadline to File Motion for                November 22, 20195
                    Judgment on the Pleadings

                    Discovery Opens Regarding                  November 15, 2019
                    Standing and Possible
                    Remedies

                    Disclosure of Plaintiffs’                  January 15, 2020
                    Expert Witnesses Regarding
                    Standing and Possible
                    Remedies

                    Defendants and Intervenors’                February 19, 2020
                    Expert Rebuttal Disclosures
                    Regarding Standing and
                    Possible Remedies

                    Plaintiffs’ Expert Reply                   March 2, 2020
                    Disclosures Regarding
                    Standing and Possible
                    Remedies

                    Deadline to File Discovery                 April 17, 2020
                    Motions Regarding Standing
                    and Possible Remedies

                    Discovery Regarding Standing May 1, 2020
                    and Possible Remedies Closes

                    Motions for Summary                        June 1, 2020
                    Judgment




5
  Opposition to the motion for judgment on the pleadings shall be due 30 days after the motion is filed. Reply briefs
in support of the motion for judgment on the pleadings shall be due 30 days after the opposition is filed—additional
time for the reply to accommodate end-of-year holidays.
                                                           4
         Case 2:18-cv-00772-RDP Document 108 Filed 09/03/19 Page 6 of 11




        Martinez Intervenors’ Position6

        The Martinez Intervenors agree that Defendants should produce an administrative record

prior to the commencement of discovery. Martinez Intervenors are considering filing a cross

claim against Defendants. Martinez Intervenors intend to file a Rule 12(c) motion for judgment on

the pleadings. Martinez Intervenors propose allowing discovery to move forward while the Rule

12(c) motion is briefed and argued. Finally, Martinez Intervenors propose two different discovery

deadlines, with jurisdictional discovery closing first, followed by briefing on jurisdictional issues,

and merits discovery to close later, followed by briefing on the merits if needed.

       Martinez Intervenors’ Proposed Deadlines for Discovery and Dispositive Motions

                    Event                                    Parties’ Proposed Date

                    Initial Disclosures                      September 20, 2019

                    Final Date for Parties to                October 1, 20197
                    Amend Pleadings or to Join
                    Parties

                    Deadline for Production of the           November 1, 2019
                    Federal Administrative
                    Record

                    Deadline to File Motion for              November 22, 20198
                    Judgment on the Pleadings

                    Discovery Opens                          November 15, 2019




6
  Diana Martinez; Raisa Sequeira, Saulo Corona, Irving Medina, Joey Cardenas, Florinda P. Chavez and Chicanos Por
La Causa.
7
  Opposition to any amendment to the pleadings shall be due 21 days after amended pleadings are filed. Reply briefs
in support of the amended pleadings shall be due 14 days after the opposition is filed.
8
  Opposition to the motion for judgment on the pleadings shall be due 30 days after the motion is filed. Reply briefs
in support of the motion for judgment on the pleadings shall be due 30 days after the opposition is filed—additional
time for the reply to accommodate end-of-year holidays.
                                                         5
            Case 2:18-cv-00772-RDP Document 108 Filed 09/03/19 Page 7 of 11




                      Disclosure of Plaintiff’s                January 15, 2020
                      Expert Witnesses

                      Defendants and Intervenors’              February 19, 2020
                      Expert Rebuttal Disclosures

                      Plaintiff’s Expert Reply                 March 2, 2020
                      Disclosures

                      Deadline to File Discovery               April 17, 2020
                      Motions on Jurisdiction

                      Jurisdictional Discovery                 May 1, 2020
                      Closes

                      Motions for Summary                      June 1, 2020
                      Judgment Re: Jurisdiction

           Depending on the outcome of any Motions for Judgment on the Pleadings or Motions for

Summary Judgment, the parties may seek another case management conference to set a deadline

for discovery on the merits to close, should it be necessary, as well as deadlines for the remainder

of litigation.

           Local Government Intervenors’ Position9

           The Local Government Intervenors agree with Defendants that an Administrative Record

should be filed before discovery commences. In addition, there should be a Rule 26(f) conference

and initial disclosures prior to discovery. For the reasons discussed below, standing discovery

should be concluded before merits discovery. But once discovery commences, it should be open

as to all issues.




9
    Santa Clara County, California; King County, Washington; and the City of San Jose, California.
                                                           6
        Case 2:18-cv-00772-RDP Document 108 Filed 09/03/19 Page 8 of 11



       The Local Government Intervenors intend to file a Rule 12(c) motion for judgment on the

pleadings. We believe it makes sense to set a schedule through Rule 12(c) motions but not any

further at this time and hold an additional scheduling conference after the Rule 12(c) motions are

decided. If the Court sets a more comprehensive schedule, we prefer that proposed by the

Martinez Intervenors. In any event, Plaintiffs’ proposed expert disclosure and discovery cutoff

dates are too early to provide for an orderly discovery process including the resolution of any

discovery disputes.

       Additionally, the Local Government Intervenors believe that summary-judgment motions

should not be filed until after the Court decides any Rule 12(c) motions so that the parties have the

benefit of the Court’s views. We propose summary-judgment motions be filed no earlier than two

months after the Court’s decision, and possibly longer depending on where discovery stands. We

concur with the Martinez Intervenors that any summary-judgment motions should proceed on two

tracks: first standing, followed by the merits. This will allow the Court to resolve the contested

issue of standing before addressing the merits. We propose that any merits summary-judgment

motions be filed no earlier than two months after the Court’s disposition of any summary-

judgment motions regarding plaintiffs’ standing.




                                                   7
        Case 2:18-cv-00772-RDP Document 108 Filed 09/03/19 Page 9 of 11




September 3, 2019                             Respectfully submitted,

/s/ Morris J. Brooks, Jr.                     Steve Marshall
Morris J. Brooks, Jr.                         Alabama Attorney General
Pro se
2101 W. Clinton Avenue                        /s/ Edmund G. LaCour Jr.
Suite 302                                     Solicitor General (ASB-9182-U81L)
Huntsville, AL 35805
(256) 355-9400                                James W. Davis (ASB-4063-I58J)
(256) 355-9406—Fax                            Deputy Attorney General

Counsel for Plaintiff                         Winfield J. Sinclair (ASB-1750-S81W)
Morris J. Brooks, Jr.                         Brad A. Chynoweth (ASB-0030-S63K)
                                              Assistant Attorneys General

JOSEPH H. HUNT                                OFFICE OF THE ATTORNEY GENERAL
Assistant Attorney General                    501 Washington Avenue
                                              Post Office Box 300152
JOHN R. GRIFFITHS                             Montgomery, AL 36130-0152
Director, Federal Programs Branch             Tel: (334) 242-7300
                                              Fax: (334) 353-8440
CARLOTTA P. WELLS                             Email: elacour@ago.state.al.us
Assistant Branch Director                     jimdavis@ago.state.al.us
                                              wsinclair@ago.state.al.us
/s/ Brad P. Rosenberg                         bchynoweth@ago.state.al.us
BRAD P. ROSENBERG (DC Bar #467513)
Assistant Branch Director                     Counsel for Plaintiff State of Alabama
United States Department of Justice
Civil Division, Federal Programs Branch        ZARZAUR
1100 L Street, NW                              Anil A. Mujumdar (ASB-2004-L65M)
Washington, DC 20005                           2332 Second Avenue North
Tel: (202) 514-3374                            Birmingham, AL 35203
Fax: (202) 616-8460                            Telephone: 205.983.7985
Email: brad.rosenberg@usdoj.gov                Facsimile: 888.505.0523
                                               Email: anil@zarzaur.com
Counsel for Defendants
                                               LAWYERS’ COMMITTEE FOR CIVIL RIGHTS
                                               UNDER LAW
                                               Ezra D. Rosenberg
/s/ Andrea Senteno                             Dorian L. Spence
Thomas A. Saenz (CA Bar No. 159430)            1401 New York Avenue NW, Suite 400
Denise Hulett (CA Bar No. 121553)              Washington, DC 20005
Andrea Senteno (NY Bar No. 5285341)            Telephone: (202) 662-8600
Julia Gomez (CA Bar No. 316270)                Facsimile: (202) 783-9857
                                          8
       Case 2:18-cv-00772-RDP Document 108 Filed 09/03/19 Page 10 of 11



MEXICAN AMERICAN LEGAL DEFENSE                    Email:    erosenburg@lawyerscommittee.org
AND EDUCATIONAL FUND                              dspence@lawyerscommittee.org
634 S. Spring St. #1100
Los Angeles, CA 90014                             DEMOCRACY FORWARD
Telephone: (213) 629-2512                         Javier M. Guzman
Facsimile: (213) 629-0266                         Robin F. Thurston
Email: tsaenz@maldef.org                          John T. Lewis
dhulett@maldef.org                                Democracy Forward Foundation
asenteno@maldef.org                               P.O. Box 34553
jgomez@maldef.org                                 Washington, DC 20043
                                                  Telephone: (202) 448-9090
Edward Still                                      Email: jguzman@democracyforward.org
Bar. No. ASB-4786- 147W                           rthurston@democracyforward.org
still@votelaw.com                                 jlewis@democracyforward.org
429 Green Springs Hwy STE 161-304
Birmingham, AL 3520                               Attorneys for Defendant-Intervenors CITY OF SAN JOSÉ
Telephone: (205) 320-2882                         and KING COUNTY
Facsimile: (205) 320-2882
                                                  DEBEVOISE & PLIMPTON LLP
James U. Blacksher                                Jyotin Hamid
Bar No. ASB-2381-S82J                             Lauren M. Dolecki
jblacksher@ns.sympatico.ca                        Ming Ming Yang
P.O. Box 636                                      919 Third Avenue
Birmingham, AL 35201                              New York, NY 10022
Telephone: (205) 591-7238                         Telephone: (212) 909-6000
Facsimile: (866) 845-4395                         Facsimile: (212) 909-6836
                                                  Email: jhamid@debevoise.com
Counsel for Martinez Defendant-Intervernors       lmdolecki@debevoise.com
                                                  mmyang@debevoise.com

                                                  Ryan M. Kusmin
                                                  801 Pennsylvania Avenue NW, Suite 500
                                                  Washington, DC 20004
                                                  Telephone: (202) 383-8000
                                                  Facsimile: (202) 383-8118
                                                  Email: rmkusmin@debevoise.com

                                                  CITY OF SAN JOSÉ
                                                  Richard Doyle, City Attorney
                                                  Nora Frimann, Assistant City Attorney
                                                  Office of the City Attorney
                                                  200 East Santa Clara Street, 16th Floor
                                                  San José, CA 95113-1905
                                                  Telephone: (408) 535-1900
                                                  Facsimile: (408) 998-3131
                                              9
Case 2:18-cv-00772-RDP Document 108 Filed 09/03/19 Page 11 of 11



                                    Email: cao.main@sanjoseca.gov

                                    Attorneys for Defendant-Intervenor CITY OF SAN JOSÉ

                                    COPELAND FRANCO SCREWS & GILL, P.A.
                                    Robert D. Segall (SEG003)
                                    Post Office Box 347
                                    Montgomery, AL 36101-0347
                                    Phone: (334) 834-1180
                                    Facsimile: (334) 834-3172
                                    Email: segall@copelandfranco.com

                                    OFFICE OF THE COUNTY COUNSEL
                                    COUNTY OF SANTA CLARA
                                    James R. Williams, County Counsel
                                    Greta S. Hansen
                                    Raphael N. Rajendra
                                    Marcelo Quiñones
                                    Laura S. Trice
                                    Office of the County Counsel
                                    County of Santa Clara
                                    70 West Hedding Street
                                    East Wing, 9th Floor
                                    San José, CA 95110
                                    Email: raphael.rajendra@cco.sccgov.org
                                    marcelo.quinones@cco.sccgov.org

                                    LAW OFFICE OF JONATHAN WEISSGLASS
                                    Jonathan Weissglass
                                    1939 Harrison Street, Suite 150-B
                                    Oakland, CA 94612
                                    Telephone: (510) 836-4200
                                    Email: jonathan@weissglass.com

                                    Attorneys for Defendant-Intervenor
                                    COUNTY OF SANTA CLARA, CALIFORNIA




                               10
